Citation Nr: 0119440	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  01-03 736	)	DATE
	)
	)




THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) when it concluded in an 
April 1990 decision that the veteran had withdrawn from 
appeal a claim for an increased evaluation for residuals of a 
gunshot wound of the left thigh.




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from May 1950 to June 1952.

This matter is before the Board on motion from the veteran, 
pursuant to 38 U.S.C.A. § 7111 (West Supp. 2000) and 38 
C.F.R. §§ 20.1400, 20.1404 (2000).  He is proceeding on the 
motion unrepresented.

In a January 2001 decision, the Board awarded earlier 
effective dates for a 60 percent rating for the residuals of 
a left sciatic nerve injury with foot drop and a total 
disability rating based on individual unemployability and 
denied claims that a July 1953 rating action was clearly and 
unmistakably erroneous.  That decision also remanded issues 
of the correct evaluation and effective date for the award of 
compensation for osteomyelitis.  That decision has been 
appealed to the United States Court of Appeals for Veterans 
Claims, and the Board is not able to address the issues that 
were the subject of that remand at this time.  See 38 
U.S.C.A. § 7252 (West 1991).  


FINDINGS OF FACT

1.  By a decision entered in July 1953, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan granted service connection for an injury to muscle 
group XIII due to a gunshot wound to the left thigh, and 
assigned a 40 percent evaluation therefor under Diagnostic 
Code 5313.

2.  By a decision entered in October 1987, the RO in 
Montgomery, Alabama, denied a claim for an increased rating 
for the service-connected injury to muscle group XIII; the 
veteran's representative filed a notice of disagreement (NOD) 
with the RO's determination in November 1987, and a statement 
of the case (SOC) was issued in January 1988; in February 
1988, the veteran filed a substantive appeal.

3.  By a decision entered in April 1990, the Board found that 
the veteran and his representative had withdrawn from appeal 
the issue of the veteran's entitlement to an increased 
evaluation for residuals of a gunshot wound of the left 
thigh.

4.  At the time of the Board's April 1990 decision, the 
record did not contain a written communication from the 
veteran which explicitly stated that he wished to withdraw 
his substantive appeal with respect to the issue of his 
entitlement to an increased evaluation for residuals of a 
gunshot wound of the left thigh.

5.  When the Board's April 1990 decision was entered, the 
only muscle group for which service connection was in effect 
was muscle group XIII; the veteran was already in receipt of 
the maximum schedular evaluation available for injury to that 
group, and it is not absolutely clear from the record that, 
had the Board addressed the merits of the claim for an 
increased rating, the claim would have been granted.


CONCLUSION OF LAW

The Board's April 1990 decision, that the veteran had 
withdrawn from appeal a claim for an increased evaluation for 
residuals of a gunshot wound of the left thigh, did not 
constitute clear and unmistakable error.  38 U.S.C.A. § 7111 
(West Supp. 2000); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 
20.1404, 20.1411 (2000); 38 U.S.C. §§ 4004, 4005 
(1988); 38 C.F.R. §§ 3.321, 4.55, 4.73 (Diagnostic Code 
5313), 19.125 (1989).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In March 1951, the veteran sustained an enemy gunshot wound 
to his left hip during combat in South Korea.  He underwent a 
number of procedures for treatment of the wound, to include 
debridement, casting, split-thickness skin graft, 
sequestrectomy and partial osteotomy of the left greater 
trochanter and femur, and secondary wound closure.  Inservice 
diagnostic assessments included penetrating gunshot missile 
wound to the lateral surface of the left hip; compound 
comminuted fracture of the left trochanteric region and neck 
of the femur; left common peroneal nerve injury with drop 
foot; retained foreign bodies in the left hip region; and 
deformity of the left lower extremity manifested by a 3/4-inch 
shortening and limitation of motion at the hip, knee, and 
ankle.  He was formally discharged from active service in 
June 1952.

In February 1953, the veteran filed an original claim for 
service connection for the gunshot wound to his left hip.  By 
a decision entered in July 1953, the RO in Detroit, Michigan 
granted service connection for a severe injury to muscle 
group XIII, left thigh, and assigned a 40 percent evaluation 
therefor.  The RO also granted service connection for 
incomplete paralysis of the sciatic nerve, rated 20 percent 
disabling.  The awards were made effective from July 1, 1952.

In June 1987, the veteran filed claims for, among other 
things, increased ratings for the gunshot wound to his left 
hip and for sciatic nerve injury.  By a decision entered in 
October 1987, the RO in Montgomery, Alabama, among other 
things, granted secondary service connection for arthritis of 
the veteran's left hip and assigned a noncompensable 
evaluation therefor, effective from June 5, 1987.  The claims 
for increased ratings for the gunshot wound to his left hip 
and for sciatic nerve injury were denied.  The veteran filed 
an NOD in November 1987, and the RO furnished him an SOC in 
January 1988.  Thereafter, in February 1988, he filed a VA 
Form 1-9 (Appeal to Board of Veterans' Appeals).

By a rating decision entered in November 1988, the Montgomery 
RO granted service connection for a scar of the right medial 
thigh, and assigned a noncompensable evaluation therefor.  
The RO also granted an increased rating for the left sciatic 
nerve injury, from 20 to 40 percent, and awarded the veteran 
special monthly compensation for loss of use of the left 
foot.  The awards were made effective from June 24, 1987.  
The RO's prior evaluations for the gunshot wound to his left 
hip, sciatic nerve injury, and arthritis of the left hip were 
confirmed.

The veteran filed a formal claim for a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU) on November 30, 1988.  In 
December 1988, he was issued a supplemental SOC (SSOC) 
addressing his claims for increased ratings for the gunshot 
wound to his left hip and sciatic nerve injury.  Later that 
same month, he filed a NOD with respect to the RO's decision 
to assign noncompensable evaluations for the arthritis of his 
left hip and the scar of his right medial thigh.
 
In February 1989, the RO wrote the veteran, noting that it 
had increased the rating for his service-connected sciatic 
injury from 20 to 40 percent.  The RO informed him that it 
considered his appeal satisfied, and that it would close the 
record on the appeal unless it heard from him within in 30 
days.  Later that same month, the veteran responded.  He 
indicated that he did not feel that his appeal had been 
satisfied because (1) he had not been given a rating on his 
scars, (2) he had not been given enough of an increased 
rating on his sciatic nerve condition, and (3) he had not 
been "rated" on the arthritis of his hip and back.  He 
stated, "I wish this appeal to continue . . . ."
 
By a decision entered in late February 1989, the Montgomery 
RO denied the veteran's claims for higher evaluations for the 
gunshot wound to his left hip, sciatic nerve injury, left hip 
arthritis, and scar of the right medial thigh.  The RO also 
denied his claim for TDIU.  In March 1989, the RO issued him 
a SSOC pertaining to all five issues.  Thereafter, in May 
1989, the veteran's representative presented argument as to 
all five issues.

In February 1990, the veteran appeared for a Board hearing in 
Washington, D.C.  At the outset of the hearing, the chairman 
of the hearing stated as follows:

Prior to the hearing we have discussed and 
agreed that the issues to be considered this 
afternoon are entitlement to an increased 
evaluation for left sciatic nerve injury with 
footdrop, currently rated 40 percent 
disabling; entitlement to an increased 
evaluation for arthritis of the left hip, 
which is presently noncompensable; and 
entitlement to [TDIU].

In March 1990, the veteran's representative sent a letter to 
the RO.  The representative noted, among other things, that 
"[t]he issue of increased evaluation for severe muscle group 
injury to left thigh was withdrawn by the veteran upon advice 
that this was the maximum evaluation for that disability."

By a decision entered in April 1990, the Board denied the 
veteran's claims for higher evaluations for sciatic nerve 
injury and left hip arthritis, and the claim for TDIU.  With 
regard to the matter of his entitlement to higher evaluations 
for the gunshot wound of his left hip and the scar on his 
right thigh, the Board found that the veteran and his 
representative had withdrawn those matters from appeal during 
the Board hearing in February 1990.

II.  Legal Analysis

The veteran maintains that the Board committed CUE when it 
concluded in an April 1990 decision that he had withdrawn 
from appeal a claim for an increased evaluation for residuals 
of a gunshot wound of the left thigh.  He contends that he 
never withdrew the claim.  He further argues, in effect, that 
had the Board adjudicated the claim, it would have been 
compelled to grant it.  He appears to be asserting that the 
Board would have recognized that he had service-related 
injuries to muscle groups other than group XIII; would have 
assigned ratings for those injuries; and would have then 
combined the ratings for those groups together with the 
existing 40 percent evaluation for injury to muscle group 
XIII to arrive at a higher overall evaluation.

CUE is a very specific and rare kind of error.  38 C.F.R. 
§ 20.1403(a) (2000).  It is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Id.  Generally, either the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Id.

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2000).  In order to prevail on such a motion, the 
movant must establish that there was an error in the Board's 
adjudication, and that the error was such that, had it not 
been made, the outcome of the adjudication would have been 
manifestly different.  38 C.F.R. § 20.1403(c) (2000).  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be "clear and 
unmistakable."  Id.

In April 1990, when the decision in question was entered, VA 
regulations provided that a substantive appeal could be 
withdrawn in writing at any time before the Board entered its 
decision, except where withdrawal would be detrimental to the 
appellant.  See 38 C.F.R. § 19.125(b) (1989).  Withdrawal 
could be made by the appellant or the authorized 
representative (person or organization), except that a 
representative could not withdraw a substantive appeal filed 
by the appellant personally.  Id. § 19.125(c).

In the present case, the Board finds that it erred when it 
concluded in its April 1990 decision that the veteran had 
withdrawn from appeal a claim for an increased evaluation for 
residuals of a gunshot wound of the left thigh.  The record 
contains strong indications that the veteran and/or his 
representative intended to withdraw the claim, to include a 
statement by the chairman of the February 1990 Board hearing 
implying that the veteran and his representative agreed 
during a prehearing conference that they did not wish to 
further pursue the claim, and a March 1990 letter from the 
veteran's representative indicating that the claim had been 
withdrawn by the veteran upon advice that he was already in 
receipt of the maximum evaluation available under the VA 
rating schedule.  Nevertheless, because the veteran 
personally filed the substantive appeal as to that issue, 
only he, and not his representative, had the authority under 
then-present regulation to withdraw it.  Moreover, as noted 
above, the regulation then in effect specifically required 
that the withdrawal be in writing.  Because the record at the 
time of the April 1990 decision did not contain a written 
communication from the veteran which explicitly stated that 
he wished to withdraw his substantive appeal with respect to 
the issue of his entitlement to an increased evaluation for 
residuals of a gunshot wound of the left thigh, the Board 
cannot conclude that a proper withdrawal was effected.  The 
Board therefore erred in the April 1990 decision when it 
found otherwise.

Finding that the Board erred does not end the matter, 
however.  As noted above, in order for an error to be CUE, it 
must be the kind of error, of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
of the decision would have been manifestly different but for 
the error.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.

Under the particular circumstances here presented, the Board 
finds that the error the Board committed was not "clear and 
unmistakable."  When the Board's April 1990 decision was 
entered, the veteran was already in receipt of the maximum 
schedular evaluation available (40 percent) for injury to 
muscle group XIII.  See 38 C.F.R. § 4.73, Diagnostic Code 
5313 (1989).  Thus, a higher rating could have been granted 
only if (1) the Board had referred the case to the RO for 
extraschedular consideration, and (2) the RO had determined 
that referral for consideration of an extra-schedular 
evaluation was warranted, and (3) the Chief Benefits Director 
(now the Under Secretary for Benefits) or the Director of the 
Compensation and Pension Service actually assigned a higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§§ 3.321(b)(1), 4.55(b) (1989).  Here, the Board cannot 
conclude on the basis of the evidence then extant that, had 
it addressed the merits of the increased rating claim, it 
would have been compelled to refer the claim to the RO, or 
that the RO would have found that referral for consideration 
of an extra-schedular evaluation was warranted, or that, had 
such a referral been made, the Chief Benefits Director or the 
Director of the Compensation and Pension Service would have 
been compelled to have assigned a higher evaluation on an 
extra-schedular basis.  Stated another way, it is not 
absolutely clear from the record that, had the Board 
addressed the merits of the claim for an increased rating, 
the claim would have been granted.  Accordingly, because it 
is not clear that a different result would have ensued, the 
error complained of cannot be properly considered "clear and 
unmistakable."  The veteran's motion must therefore be 
denied.

In arriving at this conclusion, the Board has considered the 
veteran's arguments to the effect that the Board, if it had 
reached the merits of the increased rating claim, would have 
recognized that he had service-related injuries to muscle 
groups other than group XIII; would have assigned ratings for 
those injuries; and would have then combined the ratings for 
those groups together with the existing 40 percent evaluation 
for injury to muscle group XIII to arrive at a higher overall 
evaluation.  The Board notes in this regard, however, that in 
April 1990, when the decision in question was entered, the 
only muscle group for which service connection was in effect 
was muscle group XIII.  (Indeed, that is the only muscle 
group for which service connection has ever been granted.)  
The matter of the veteran's entitlement to service connection 
for injury to muscle groups other than XIII was not 
adjudicated by the RO in the October 1987 decision on appeal.  
Nor was the matter raised or argued during the course of that 
appeal.  Consequently, because an appeal was perfected only 
with regard to muscle group XIII, it cannot be properly said 
that, under the law extant in April 1990, the Board, if it 
had addressed the merits of the veteran's claim, would have 
been compelled to have adjudicated the appeal in the 
expansive manner now posited by the veteran.  See, e.g., 38 
U.S.C. §§ 4004, 4005 (1988) (indicating that the Board has 
jurisdiction to decide appeals on matters subject to a 
decision by the Secretary, and setting out the manner in 
which appeals to the Board are to be perfected).  Given that 
service connection for injury to muscle groups other than 
XIII had never been established, the Board would have had no 
obligation in April 1990 to address matters pertaining to the 
evaluation(s) to be assigned for any such injury.

(If the veteran wishes to establish service connection for 
injury to muscle groups other than XIII, he should pursue 
that matter with the RO.)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  The new law, which contains 
revised notice provisions and additional requirements 
pertaining to VA's duty to assist, applies to all claims 
filed on or after the date of the law's enactment.  See VCAA 
§§ 3, 4, 7(a), 114 Stat. 2096, 2096-2100; VAOPGCPREC 11-2000 
(Nov. 27, 2000).

It is not entirely clear whether and to what extent the VCAA 
applies to the veteran's CUE motion.  The veteran's motion is 
not a claim for VA benefits as defined in parts II and III of 
title 38, United States Code.  Rather, it is a collateral 
attack on a final Board decision.  Moreover, VA regulations 
specifically indicate that motions for revision of Board 
decisions are not subject to the duties associated with 
former 38 U.S.C.A. §§ 5103(a) and 5107(a).  See 38 C.F.R. 
§ 20.1411(c), (d) (2000).  To the extent that the VCAA is 
applicable to the veteran's motion, it is noted that the 
Board wrote him in May 2001, provided him information as to 
where he could find the rules relating to his CUE request, 
urged him to review the rules, and strongly suggested that he 
obtain representation.  It is further noted that there is no 
need to further assist him in obtaining evidence in the 
context of this motion because reviews for CUE in Board 
decisions dated prior to July 21, 1992 are based only on the 
record that existed when the decision was made.  See 38 
C.F.R. § 20.1403(b) (2000).  Accordingly, to the extent that 
the VCAA applies to the veteran's motion, it is the Board's 
conclusion that the requirements of the new law have been 
satisfied.  The motion is denied.


ORDER

The motion is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



